Exhibit 10.1

EXECUTION VERSION

$50,000,000 SENIOR SECURED CREDIT FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

ENERNOC, INC.,

AND

ENOC SECURITIES CORPORATION

AS BORROWER,

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

SILICON VALLEY BANK,

AS ADMINISTRATIVE AGENT AND ISSUING LENDER

DATED AS OF MARCH 14, 2012



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

SECTION 1 DEFINITIONS

     2   

1.1 Defined Terms

     2   

1.2 Other Definitional Provisions

     24   

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

     24   

2.1 Revolving Commitments

     24   

2.2 Procedure for Revolving Loan Borrowing

     25   

2.3 [Reserved]

     26   

2.4 [Reserved]

     26   

2.5 Commitment Fees, etc.

     26   

2.6 Termination or Reduction of Commitments

     26   

2.7 Optional Prepayments

     27   

2.8 Conversion and Continuation Options

     27   

2.9 Limitations on Eurodollar Tranches

     28   

2.10 Interest Rates and Payment Dates

     28   

2.11 Computation of Interest and Fees

     28   

2.12 Inability to Determine Interest Rate

     29   

2.13 Pro Rata Treatment and Payments

     29   

2.14 Requirements of Law

     31   

2.15 Taxes

     32   

2.16 Indemnity

     34   

2.17 Change of Lending Office

     35   

2.18 Notes

     35   

2.19 Defaulting Lenders

     35   

2.20 Replacement of Lenders

     37   

SECTION 3 LETTERS OF CREDIT

     38   

3.1 L/C Commitment

     38   

3.2 Procedure for Issuance of Letters of Credit

     40   

3.3 Fees and Other Charges

     41   

3.4 L/C Participations

     41   

3.5 Reimbursement

     42   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

3.6 Obligations Absolute

     42   

3.7 Letter of Credit Payments

     43   

3.8 Applications

     43   

3.9 Interim Interest

     43   

3.10 Additional Issuing Lenders

     44   

3.11 Resignation of the Issuing Lender

     44   

SECTION 4 REPRESENTATIONS AND WARRANTIES

     44   

4.1 Financial Condition

     45   

4.2 No Change

     45   

4.3 Existence; Compliance with Law

     45   

4.4 Power, Authorization; Enforceable Obligations

     45   

4.5 No Legal Bar

     46   

4.6 Litigation

     46   

4.7 No Default

     46   

4.8 Ownership of Property; Liens; Investments

     46   

4.9 Intellectual Property

     47   

4.10 Taxes

     47   

4.11 Federal Regulations

     47   

4.12 Labor Matters

     47   

4.13 ERISA

     48   

4.14 Investment Company Act; Other Regulations

     48   

4.15 Subsidiaries

     48   

4.16 Use of Proceeds

     49   

4.17 Environmental Matters

     49   

4.18 Accuracy of Information, etc.

     50   

4.19 Security Documents

     50   

4.20 Solvency

     51   

4.21 Regulation H

     51   

4.22 Designated Senior Indebtedness

     51   

4.23 Insurance

     51   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

4.24 No Casualty

     51   

SECTION 5 CONDITIONS PRECEDENT

     51   

5.1 Conditions to Effectiveness

     51   

5.2 Conditions to Each Extension of Credit

     54   

SECTION 6 AFFIRMATIVE COVENANTS

     54   

6.1 Financial Statements

     55   

6.2 Certificates; Other Information

     55   

6.3 Payment of Obligations

     57   

6.4 Maintenance of Existence; Compliance

     57   

6.5 Maintenance of Property; Insurance

     57   

6.6 Books and Records

     57   

6.7 Notices

     57   

6.8 Environmental Laws

     58   

6.9 Accounts; Collections

     58   

6.10 Audits

     59   

6.11 Additional Collateral, etc.

     60   

6.12 Use of Proceeds

     62   

6.13 Designated Senior Indebtedness

     62   

6.14 Further Assurances

     62   

SECTION 7 NEGATIVE COVENANTS

     62   

7.1 Financial Condition Covenants

     62   

7.2 Indebtedness

     63   

7.3 Liens

     64   

7.4 Fundamental Changes

     65   

7.5 Disposition of Property

     65   

7.6 Restricted Payments

     66   

7.7 Investments

     66   

7.8 Modifications of Certain Preferred Stock and Debt Instrument

     67   

7.9 Transactions with Affiliates

     67   

7.10 Sale Leaseback Transactions

     67   

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

7.11 Swap Agreements

     68   

7.12 Changes in Fiscal Periods

     68   

7.13 Negative Pledge Clauses

     68   

7.14 Clauses Restricting Subsidiary Distributions

     68   

7.15 Lines of Business

     68   

7.16 Amendments to Organizational Agreements and Material Contracts

     69   

SECTION 8 EVENTS OF DEFAULT

     69   

8.1 Events of Default

     69   

8.2 Application of Funds

     72   

SECTION 9 THE ADMINISTRATIVE AGENT

     73   

9.1 Appointment and Authority

     73   

9.2 Delegation of Duties

     73   

9.3 Exculpatory Provisions

     74   

9.4 Reliance by Administrative Agent

     74   

9.5 Notice of Default

     75   

9.6 Non-Reliance on Administrative Agent and Other Lenders

     75   

9.7 Indemnification

     76   

9.8 Agent in Its Individual Capacity

     76   

9.9 Successor Administrative Agent

     77   

SECTION 10 MISCELLANEOUS

     77   

10.1 Amendments and Waivers

     77   

10.2 Notices

     79   

10.3 No Waiver; Cumulative Remedies

     80   

10.4 Survival of Representations and Warranties

     80   

10.5 Payment of Expenses and Taxes

     80   

10.6 Successors and Assigns; Participations and Assignments.

     81   

10.7 Adjustments; Set-off

     84   

10.8 Counterparts

     85   

10.9 Severability

     85   

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

10.10 Integration

     85   

10.11 GOVERNING LAW

     86   

10.12 Submission To Jurisdiction; Waivers

     86   

10.13 Acknowledgements

     86   

10.14 Releases of Guarantees and Liens

     87   

10.15 Confidentiality

     87   

10.16 Additional Waivers

     88   

10.17 Patriot Act

     89   

10.18 Existing Credit Agreement Amended and Restated

     90   

Exhibits

 

Exhibit A:    Guarantee and Collateral Agreement Exhibit B:    Form of
Compliance Certificate Exhibit C:    Form of Closing Certificate Exhibit D:   
Form of Solvency Certificate Exhibit E:    Form of Assignment and Assumption
Exhibit F:    Form of Exemption Certificate Exhibit G:    [Reserved] Exhibit H:
   Form of Revolving Loan Note Exhibit I:    Form of Collateral Information
Certificate Exhibit J:    Form of Notice of Borrowing Exhibit K:    Form of
Notice of Conversion/Continuation

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of March 14,
2012, among (a) ENERNOC, INC., a Delaware corporation (“EnerNOC”), (b) ENOC
SECURITIES CORPORATION, a Massachusetts corporation (the “ENOC Securities”)
(hereinafter, EnerNOC and ENOC Securities are, jointly and severally,
individually and collectively, referred to as the “Borrower”), (c) the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), (d) SILICON VALLEY BANK (“SVB”), as
Administrative Agent; and (e) SVB, as an Issuing Lender.

WITNESSETH:

WHEREAS, the Borrower has previously entered into a certain Credit Agreement
dated as of April 15, 2011 with the Administrative Agent, the Issuing Lender,
the “Swingline Lender” (as defined therein) and the “Lenders” (as defined
therein), as amended by a First Amendment to Credit Agreement dated as of
June 30, 2011, as further amended by a Second Amendment to Credit Agreement
dated as of November 8, 2011, and as further amended by a Third Amendment to
Credit Agreement dated as of December 30, 2011 (as so amended and in effect, the
“Existing Credit Agreement”);

WHEREAS, the Borrower desires to obtain working capital financing and letter of
credit facilities;

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower in an aggregate amount not to exceed $50,000,000.00, consisting of
$50,000,000.00 in aggregate principal amount of Revolving Commitments, including
$50,000,000.00 in aggregate principal amount of availability for Letters of
Credit (as a sublimit of the Revolving Commitments);

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority lien on substantially all of its assets;

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure their respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a first priority
lien on substantially all of their assets;

WHEREAS, in connection with the foregoing, the Borrower, the Administrative
Agent and the Lenders desire to amend and restate the Existing Credit Agreement
as provided herein; and

WHEREAS, in consideration of the mutual conditions and agreements set forth in
this Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree that the Existing Credit
Agreement shall be amended and restated in its entirety to read as follows (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under, and as defined
in, the Existing Credit Agreement).

NOW, THEREFORE, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the highest of (a) the Prime Rate in effect on such day;
(b) the Federal Funds Effective Rate as determined on such day plus one-half of
one percent (0.50%); or (c) the Eurodollar Rate for a one (1) month Interest
Period as determined on such day plus one percent (1.00%). Any change in the ABR
due to a change in the Prime Rate, the Federal Funds Effective Rate, or the
Eurodollar Rate, as applicable, shall be effective as of the opening of business
on the effective day of such change in the Prime Rate, the Federal Funds
Effective Rate, or the Eurodollar Rate, as applicable.

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

“Accommodation Payment”: as defined in Section 10.16(d).

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible).

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote ten percent (10%) or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment (including, without
duplication, such Lender’s L/C Commitment) then in effect or, if the Revolving
Commitment has been terminated, the amount of such Lender’s Revolving Extensions
of Credit then outstanding.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Allocable Amount”: as defined in Section 10.16(d).

“Applicable Margin”: 2.00% per annum in the case of Eurodollar Loans, and
1.00% per annum in the case of ABR Loans.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Auto-Extension Letter of Credit”: as defined in Section 3.1(a).

“Available Revolving Commitment”: an amount equal to (a) the Total Revolving
Commitments, minus (b) the aggregate undrawn Dollar Equivalent amount of all
outstanding Letters of Credit at such time and the aggregate Dollar Equivalent
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans at such time, minus (c) the outstanding principal balance
of any Revolving Loans,.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy,” as
now or hereafter in effect, or any successor thereto.

“Bank Services”: are any products and/or credit services facilities provided to
any Loan Party by Administrative Agent, any Lender, or any of their Affiliates,
including, without limitation, all letters of credit, guidance facilities, bank
services (including, without limitation, merchant services, direct deposit of
payroll, business credit cards, and check cashing services) and foreign exchange
services as any such products or services may be identified in the various
agreements related thereto (each, a “Bank Services Agreement”).

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Lease Obligations
which is capitalized on the consolidated balance sheet of such Person and its
Subsidiaries) by such Person and its Subsidiaries during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than thirty (30) days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully

 

4



--------------------------------------------------------------------------------

guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six (6) months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Certificated Securities”: as defined in Section 4.19(a).

“Change of Control”:

(a) EnerNOC shall cease to own, directly or indirectly, 100% of the Capital
Stock of ENOC Securities and each of the Wholly Owned Subsidiary Guarantors
except as expressly permitted hereunder.

(b) at any time, any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of forty
percent (40%) or more of the ordinary voting power for the election of directors
of the Borrower (determined on a fully diluted basis); or

(c) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document, excluding
(i) cash collateral of the Loan Parties in an amount not to exceed $15,000,000
that is pledged by the Loan Parties to

 

5



--------------------------------------------------------------------------------

TD Bank, N.A. to secure the TD Letters of Credit, provided that upon the
termination or non-renewal of the TD Letters of Credit such cash collateral
shall automatically constitute “Collateral” hereunder and shall be promptly
deposited by the Loan Parties in an account subject to a Control Agreement in
favor of the Administrative Agent and (ii) cash collateral of the Loan Parties
that is pledged by the Loan Parties to secure letters of credit for the benefit
of the Borrower issued by an institution other than the Issuing Bank, provided
that the terms of any such letter of credit, the institution issuing such letter
of credit, and the amount and the terms relating to the cash collateral securing
such letter of credit are approved in writing by the Administrative Agent and
provided further that upon the termination or non-renewal of any such letter of
credit such cash collateral shall automatically constitute “Collateral”
hereunder and shall be promptly deposited by the Loan Parties in an account
subject to a Control Agreement in favor of the Administrative Agent.

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Borrower and each other Loan Party,
substantially in the form of Exhibit I.

“Commitment”: as to any Lender, the Revolving Commitment (including, without
duplication, such Lender’s L/C Commitment) of such Lender.

“Commitment Fee”: as defined in Section 2.5(b).

“Commitment Fee Rate”: a per annum rate of one-quarter of one percent (0.25%).

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Agreement”: as defined in Section 6.9.

“Copyright Security Agreement”: as defined in the Guarantee and Collateral
Agreement.

“Credit Extension” or “extension of credit”: is any Revolving Loan, Letter of
Credit, amount utilized for Bank Services, or any other extension of credit by
Lenders for Borrower’s benefit.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender”: subject to Section 2.19(b), any Lender that, as reasonably
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within one (1) Business Day of
the date required to be funded by it hereunder, (b) has notified the Borrower,
the Administrative Agent or any Lender that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of an Insolvency Proceeding, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of any Subsidiary of the Borrower), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer or other disposition
thereof and any issuance of Capital Stock of the Borrower or any of its
Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by the
Administrative Agent at such time based upon the then applicable exchange rate
reported by Bloomberg Financial Services Reporting for sales of the Foreign
Currency for transfer to the country issuing such Foreign Currency.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EBITDAR”: for any period, (a) the sum, without duplication, of the amounts for
such period of (i) Net Income, plus (ii) Interest Expense, plus (iii) provisions
for income taxes, plus (iv) total depreciation expense, plus (v) total
amortization expense, plus (vi) total rent expense, plus (vii) non-cash stock
compensation expense, plus (viii) non-cash impairment of fixed assets, plus
(ix) non-cash impairment of intangible assets, including goodwill, in an amount
not to exceed $20,000,000 in any twelve (12) month period, plus (x) other income
or expenses in an amount not to exceed $3,000,000 in any twelve (12) month
period, plus (xi) for any period including the fiscal quarter ended December 31,
2011, the termination fees paid by EnerNOC to J.P. Morgan Ventures Energy
Corporation (“JPM”) pursuant to that certain Mutual Termination Agreement dated
as of December 29, 2011 by and between EnerNOC and JPM, provided that the
aggregate amount of such termination fees added back pursuant to this clause
(xi) shall not exceed $4,186,000 (of which approximately $3,186,000 was paid by
the Borrower in cash in December, 2011 and $1,000,000 was prepaid by the
Borrower in 2009).

 

7



--------------------------------------------------------------------------------

“Effective Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is March 14, 2012.

“Eligible Assignee”: (a) a Lender, an Affiliate of a Lender or any Approved
Fund; or (b) any commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act) and which extends credit or buys loans as one of its
substantial businesses; provided that neither the Borrower nor any Affiliate of
the Borrower shall be an Eligible Assignee.

“EnerNOC”: as defined in the preamble hereto.

“EnerNOC Canada”: means EnerNOC Ltd., a company organized under the laws of
Ontario, Canada.

“ENOC Securities”: as defined in the preamble hereto.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by reference to
the British Bankers’ Association Interest Settlement Rates for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 A.M.
(London, England time) two (2) Business Days prior to the beginning of such
Interest Period (as set forth by Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates). In the event that the rate
referenced in the preceding sentence is not available, the “Eurodollar Base
Rate” shall be determined by reference to the rate per annum equal to the
offered quotation rate to first class banks in the London interbank market by
SVB for deposits (for delivery on the first day of the relevant Interest Period)
in Dollars of amounts in same day funds comparable to the principal amount of
the applicable Loan of the Administrative Agent, in

 

8



--------------------------------------------------------------------------------

its capacity as a Lender, for which the Eurodollar Base Rate is then being
determined with maturities comparable to such period as of approximately 11:00
A.M. (London, England time) two (2) Business Days prior to the beginning of such
Interest Period.

“Eurodollar Loans”: Loans, the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

   

1.00—Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of more than 65% (or such greater percentage as would not, in the
good faith judgment of the Borrower, result in material adverse tax consequences
to the Borrower) of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in material adverse tax consequences to
the Borrower.

“Excluded Taxes”: with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document any of the following taxes
imposed on or with respect to any Person: (a) taxes measured by net income
(including branch profit taxes) and franchise taxes imposed in lieu of net
income taxes, in each case imposed on any Person as a result of a present or
former connection between such Person and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein; (b) withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a party to this
Agreement in the capacity under which such Person makes a claim under
Section 2.15(a) or designates a new lending office (except to the extent the
transferor to such Person (if any) was entitled, at the time the transfer to
such Person became effective, to receive additional amounts under
Section 2.15(a)); (c) taxes that are attributable to a failure to deliver the
documentation required to be delivered pursuant to Section 2.15(e); and (d) in
the case of a Non-U.S. Lender Party, any United States federal withholding taxes
imposed on amounts payable to such Non-U.S. Lender Party as a result of such
Non-U.S. Lender Party’s failure to comply with FATCA to establish a complete
exemption from withholding thereunder.

“Existing Credit Agreement”: as defined in the recitals hereto.

 

9



--------------------------------------------------------------------------------

“Existing Letters of Credit”: each of the Letters of Credit described by date of
issuance, amount, beneficiary and the date of expiry on Schedule 1.1B hereto.
The Existing Letters of Credit shall not include the TD Letters of Credit.

“Facility”: each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility), and (b) the Revolving Facility.

“FATCA”: sections 1471, 1472, 1473, and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“Fee Letter”: the letter agreement dated April 15, 2011 between Borrower and
Administrative Agent.

“Foreign Currency”: lawful money of a country other than the United States.

“Foreign Currency L/C”: as defined in Section 3.1(a)(i).

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

10



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries,
excluding any Immaterial Subsidiary.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of April 15, 2011 by the Borrower and each Subsidiary Guarantor in
favor of the Administrative Agent, attached as Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: the collective reference to the Subsidiary Guarantors.

“Holdover Letter of Credit”: as defined in Section 3.1(a)(i).

“Hostile Acquisition”: means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

11



--------------------------------------------------------------------------------

“Immaterial Subsidiary”: means each of Borrower’s Subsidiaries listed on
Schedule 1.1C hereto as such Schedule may be revised or supplemented from time
with the consent of the Required Lenders, provided that such Subsidiaries do
not, individually or in the aggregate (a) at any time have total assets
(excluding goodwill) with a book value equal to or in excess of $15,000,000,
(b) have revenues equal to or greater than $15,000,000 tested as of the last day
of the fiscal quarter then most recently ended for the trailing 12 months ended
on such date, in each case as determined in accordance with GAAP or (c) have a
month-end cash balance in excess of $3,000,000.

“Indebtedness”: of any Person at any date, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business) solely to the extent that such obligations are not contingent; (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments; (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person; (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements; (g) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above; (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation; and (i) all obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

12



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements”: the collective reference to each
Copyright Security Agreement, Patent Security Agreement and Trademark Security
Agreement executed and delivered by the Loan Parties, or any of them, and the
Administrative Agent.

“Intercompany Subordination Agreement”: a Subordination Agreement among the
Administrative Agent, for the benefit of the Secured Parties, and the Loan
Parties in form and substance acceptable to the Administrative Agent.

“Interest Expense”: for any period, total cash interest expense (including that
attributable to Capital Lease Obligations) of the Borrower and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Borrower and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP).

“Interest Payment Date”: (a) as to any ABR Loan, the first day of each month to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last Business Day of such Interest Period, (c) as to any Eurodollar Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, and (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan), the date of any repayment or prepayment
made in respect thereof.

“Interest Period”: as to any Eurodollar Loan: (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, subject to availability, as selected by the Borrower in its Notice
of Borrowing or Notice of Conversion/Continuation, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one (1), two (2), three (3) or six (6) months thereafter, subject to
availability, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than 10:00
A.M., Eastern time, on the date that is three (3) Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

13



--------------------------------------------------------------------------------

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (i) for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.

“Inventory”: all “inventory,” as such term is defined in the New York UCC, now
owned or hereafter acquired by any Loan Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Loan Party for sale or lease or are furnished or
are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind used or consumed or to be used or consumed in such Loan
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

“Investments”: as defined in Section 7.7.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Application, and
any other document, agreement and instrument entered into by the L/C Issuer and
the Borrower or in favor the L/C Issuer and relating to any such Letter of
Credit.

“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender after the Effective Date pursuant to Section 3.10 or
3.11, with respect to Letters of Credit issued by such Lender. SVB is the sole
Issuing Lender as of the Effective Date. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

“Issuing Lender Fees”: as defined in Section 3.3(a).

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate Dollar Equivalent principal amount not to exceed
the amount set forth under the heading “L/C Commitment” opposite such L/C
Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant to
which such L/C Lender became a party hereto, as the same may be changed from
time to time pursuant to the terms hereof. The L/C Commitment is a sublimit of
the Revolving Commitment and the L/C Commitments shall not exceed the Available
Revolving Commitment at any time.

 

14



--------------------------------------------------------------------------------

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn Dollar
Equivalent amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Equivalent amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time. The L/C Exposure
of any L/C Lender at any time shall equal its L/C Percentage of the aggregate
L/C Exposure at such time.

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”: as defined in Section 3.3(a).

“L/C Lender”: a Lender with an L/C Commitment.

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment.

“Lenders”: as defined in the preamble hereto. The Lenders as of the Effective
Date are identified on Schedule 1.1A.

“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit. The TD Letters of Credit shall not
constitute “Letters of Credit”.

“Letter of Credit Availability Period”: the period from and including the
Original Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Maturity Date”: the Revolving Termination Date.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, any Intercompany Subordination Agreement, the Collateral Information
Certificate, each Compliance Certificate, the Bank Services Agreements, any
amendment, waiver, supplement or other modification to any of the foregoing and
any other documents or instruments executed and delivered in connection with the
foregoing. For purposes of Section 10.5 hereof, “Loan Documents” shall include
the Commitment Termination Letter and Payoff letter dated as of March 14, 2012
among the Borrower, the administrative Agent and TD Bank, N.A. (the “TD
Termination Agreement”).

 

15



--------------------------------------------------------------------------------

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower
and its Subsidiaries, taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any loan
documentation, or of the ability of the Borrower or any Guarantor to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Guarantor of any Loan Documents to which it is a
party.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Maximum Lawful Rate”: as defined in Section 2.11(c).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.11(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Income”: for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower and its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or its Subsidiaries has an ownership interest, except to the extent
that any such income is actually received by the Borrower or such Subsidiary in
the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary.

 

16



--------------------------------------------------------------------------------

“New York UCC”: the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Non-Excluded Taxes”: as defined in Section 2.15(a).

“Non-Extension Notice Date”: as defined in Section 3.1(a).

“Non-U.S. Lender Party”: each Lender and each Participant, in each case that is
not a “United States person” as defined in Section 7701(a)(30) of the Code.

“Note”: a Revolving Loan Note.

“Notice of Borrowing”: means a notice substantially in the form of Exhibit J.

“Notice of Conversion/Continuation”: means a notice substantially in the form of
Exhibit K.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest, fees, costs, expenses and
indemnities accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Guarantor, whether or not a claim for post-filing or
post-petition interest, fees, costs, expenses or indemnities is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
or any other Loan Party to the Administrative Agent or any Lender or any other
Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Bank
Services Agreements, the Letters of Credit, any Specified Swap Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower or any Guarantor pursuant hereto) or otherwise.

“Original Closing Date”: April 15, 2011.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(c).

“Patent Security Agreement”: as defined in the Guarantee and Collateral
Agreement.

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

17



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition” means the purchase or other acquisition by any Group
Member of the Capital Stock in a Person that, upon the consummation thereof,
will be a Subsidiary (including as a result of a merger or consolidation) or all
or substantially all of the assets of, or assets constituting one or more
business units of, any Person; provided that, with respect to each such purchase
or other acquisition:

(a) each such purchase or acquisition is of a Person or ongoing business engaged
in business activities in which the Borrower is permitted to engage pursuant to
Section 7.15;

(b) (i) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, and (ii) immediately after giving effect to such
purchase or other acquisition, on a pro forma basis, the Borrower and its
Subsidiaries shall be in compliance with each of the covenants set forth in this
Agreement (including Section 7.1);

(c) any Person so acquired becomes a guarantor under the Guarantee and
Collateral Agreement and the other requirements of Section 6.11 (subject to the
limitations therein with respect to Excluded Foreign Subsidiaries) and the
Security Documents are satisfied within the applicable time periods set forth
therein;

(d) the total consideration for such purchases or other acquisitions shall not
exceed $5,000,000 in the aggregate for all purchases or acquisitions during the
term of this Agreement;

(e) no Indebtedness is assumed or incurred in connection with any such purchase
or acquisition other than Indebtedness permitted by the terms of Section 7.2
hereof;

(f) after giving effect to such purchase or acquisition, the net effect of such
purchase or acquisition shall be accretive to the Borrower’s EBITDAR on a pro
forma basis for the 12 month period ended one year after the proposed date of
consummation of such proposed purchase or acquisition;

(g) the acquisition shall not be a Hostile Acquisition; and

(h) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five (5) Business Days prior to the date on which any such
purchase or other acquisition is to be consummated (or such later date as is
agreed by the Administrative Agent in its sole discretion), a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

18



--------------------------------------------------------------------------------

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Stock”: the preferred Capital Stock of the Borrower.

“Prime Rate”: is with respect at any day, the rate of interest per annum
reported as the “Prime Rate” as quoted in the Wall Street Journal print edition
on such day (or, if such day is not a day on which the Wall Street Journal is
published, the immediately preceding day on which the Wall Street Journal was
published).

“Projections”: as defined in Section 6.2(b).

“Properties”: as defined in Section 4.17(a).

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Original Closing Date, was the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender.

“Quick Assets”: on any date, the sum of Borrower’s (i) unrestricted cash,
(ii) marketable securities that are immediately available for sale, and
(iii) billed accounts receivable; provided that for purposes of the foregoing
clause (iii), the amount of billed accounts receivable on any date shall not
exceed 60% of the sum of the items specified in foregoing clauses (i) through
(iii) on such date.

“Quick Ratio”: the ratio of (a) Quick Assets, to (b) the sum of (i) all of
Borrower’s liabilities and Obligations under this Agreement and the other Loan
Documents (including Obligations in respect of issued Letters of Credit) and
(ii) Borrower’s obligations for Bank Services that are not secured by cash.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replaced Lender”: as defined in Section 2.20.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

19



--------------------------------------------------------------------------------

“Required Lenders”: at any time, any two or more Lenders holding more than
sixty-six and two-thirds percent (66.67%) of the Total Revolving Extensions of
Credit (including, without duplication, any L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time) or, prior to any
termination of the Revolving Commitments, the holders of more than sixty-six and
two-thirds percent (66.67%) of the Total Revolving Commitments (including,
without duplication, the L/C Commitments), but in any event excluding Defaulting
Lenders and their Revolving Commitments and Revolving Extensions of Credit.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, chief accounting officer, treasurer, controller or
comptroller of the Borrower, but in any event, with respect to financial
matters, the chief financial officer, chief accounting officer, treasurer,
controller or comptroller of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal amount not to exceed the amount set forth under the heading “Revolving
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof (including in
connection with assignments permitted hereunder). The Revolving Commitment of
each Lender shall include, in any event, its L/C Commitment.

“Revolving Commitment Period”: the period from and including the Original
Closing Date to the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, and (b) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time and
the aggregate Dollar Equivalent amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Conversion”: as defined in Section 3.5(b).

 

20



--------------------------------------------------------------------------------

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loan Register”: as defined in Section 10.6(b).

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Total Revolving Extensions of Credit then
outstanding.

“Revolving Termination Date”: April 15, 2013.

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender), any
Qualified Counterparties, and the Administrative Agent, any Lender, or any of
their Affiliates that is a provider of Bank Services.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, the Mortgages and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such

 

21



--------------------------------------------------------------------------------

date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the “present fair saleable value” of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower, any
Subsidiary of Borrower or any other Loan Party and any Qualified Counterparty
(or any Person who was a Qualified Counterparty as of the Original Closing Date
or as of the date such Swap Agreement was entered into) in respect of interest
rates to the extent permitted under Section 7.12.

“Stated Rate”: as defined in Section 2.11(c).

“Subordinated Indebtedness”: any Indebtedness which is expressly subordinated in
right of payment to the prior payment in full of the Obligations (the
subordination terms of which are satisfactory to the Required Lenders) and which
Indebtedness is in form and on terms approved in writing by the Required
Lenders.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary or any Immaterial Subsidiary.

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf the
Borrower and its Subsidiaries as support for, among other things, their
contracts with customers, whether such indebtedness is owing directly or
indirectly by the Borrower and its Subsidiaries.

“SVB”: as defined in the preamble hereto.

 

22



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including, without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be a “Swap Agreement”.

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“TD Letters of Credit”: the letters of credit identified on Schedule 7.2(d)
hereof.

“TD Termination Agreement” is defined in the definition of “Loan Documents”.

“Total L/C Commitment”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.6 or
3.5(b). The initial Dollar Equivalent amount of the Total L/C Commitments on the
Effective Date is $50,000,000. The Total L/C Commitment is a sublimit of the
Total Revolving Commitment.”

“Total Revolving Commitment”: at any time, the aggregate amount of the Revolving
Commitments then in effect. The original amount of the Total Revolving
Commitment is $50,000,000.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Trademark Security Agreement”: as defined in the Guarantee and Collateral
Agreement.

“Transferee”: any Eligible Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UCP 600”: the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
dated as of July 1, 2007 (or such later version thereof as may be in effect at
the time of issuance).

“UFCA”: as defined in Section 10.16(d).

“UFTA”: as defined in Section 10.16(d).

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.

 

23



--------------------------------------------------------------------------------

“United States”: the United States of America.

“U.S. Lender Party”: the Administrative Agent, each Lender and each Participant,
in each case that is a “United States person” as defined in Section 7701(a)(30)
of the Code.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

24



--------------------------------------------------------------------------------

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to the aggregate undrawn
amount of all outstanding Letters of Credit and the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans, incurred on behalf of the Borrower and owing to such Lender, does not
exceed the amount of such Lender’s Revolving Commitment; provided that the Total
Revolving Extensions of Credit shall in no event exceed the Total Revolving
Commitment. During the Revolving Commitment Period, the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.8.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.2 Procedure for Revolving Loan Borrowing. Subject to the terms and conditions
hereof, the Borrower may borrow under the Revolving Commitment during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Eastern time,
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one (1) Business Day prior to the requested
Borrowing Date, in the case of ABR Loans (in each case, with originals to follow
within three (3) Business Days)) (provided that any such Notice of Borrowing of
ABR Loans under the Revolving Facility to finance payments under Section 3.5(a)
may be given not later than 10:00 A.M., Eastern time, on the date of the
proposed borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, and (iv) instructions for
remittance of the applicable Loans to be borrowed. Unless otherwise agreed by
the Administrative Agent in its sole discretion, no Revolving Loan may be made
as, converted into or continued as a Eurodollar Loan having an Interest Period
in excess of one (1) month prior to the date that is thirty (30) days after the
Effective Date. Each borrowing under the Revolving Commitment shall be in an
amount equal to, in the case of ABR Loans, $100,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $100,000, such lesser amount). Upon receipt of any
such Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Revolving Loan
Funding Office prior to 12:00 P.M., Eastern time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Upon satisfaction of the applicable conditions set forth in Section 5.2,
such borrowing will then be made available to the Borrower by the Administrative
Agent crediting such account as is designated in writing to the Administrative
Agent by the Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds

 

25



--------------------------------------------------------------------------------

as received by the Administrative Agent. The Borrower promises to pay to the
Administrative Agent, for the account of the Revolving Lenders, in accordance
with their respective Revolving Percentages, all amounts due under the Revolving
Loans on the Revolving Termination Date or such earlier date as required
hereunder.

2.3 [Reserved].

2.4 [Reserved].

2.5 Commitment Fees, etc.

(a) [Reserved].

(b) As additional compensation for the Revolving Commitment, the Borrower shall
pay the Administrative Agent, for the account of the Revolving Lenders, in
arrears, on the first day of each calendar quarter prior to the Revolving
Termination Date and on the Revolving Termination Date, a fee (the “Commitment
Fee”) for the Borrower’s non-use of available funds in an amount equal to the
Commitment Fee Rate (calculated on the basis of a 360 day year for actual days
elapsed) multiplied by the difference between (x) the Total Revolving Commitment
(as it may be reduced from time to time) and (y) the average daily Total
Revolving Extensions of Credit during the period for which such Commitment Fee
is due.

(c) [Reserved].

(d) On the Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the account of the Lenders, a modification fee in the amount of
$75,000.

2.6 Termination or Reduction of Commitments.

(a) The Borrower shall have the right, upon not less than three (3) Business
Days’ notice to the Administrative Agent, to terminate the Total Revolving
Commitment or, from time to time, to reduce the amount of the Total Revolving
Commitment; provided that no such termination or reduction of the Total
Revolving Commitment shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Total Revolving
Commitment then in effect. The Total L/C Commitment shall automatically reduce
by an amount equal to any reduction in the Total Revolving Commitment pursuant
to this Section 2.6(a). In addition to the foregoing, the Borrower shall have
the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Total L/C Commitment or, from time to
time, to reduce the amount of the Total L/C Commitment; provided that no such
termination or reduction of the Total L/C Commitment shall be permitted if,
after giving effect thereto, the Total L/C Commitments shall be reduced to an
amount that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced). Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the Total
L/C Commitment then in effect.

 

26



--------------------------------------------------------------------------------

2.7 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, upon irrevocable notice delivered to the
Administrative Agent no later than 10:00 A.M., Eastern time, three (3) Business
Days prior thereto, in the case of Eurodollar Loans, and no later than 10:00
A.M., Eastern time, one (1) Business Day prior thereto, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment; provided
that, if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.16; provided further that, if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
refinancing or the sale of the Loan Parties, such notice of prepayment may be
revoked if the financing or such sale is not consummated. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of at least $500,000 or, if greater, in whole multiples of
$250,000.

2.8 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Eastern time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice in a Notice of Conversion/Continuation of such election
no later than 10:00 A.M., Eastern time, on the third Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor); provided that no ABR Loan may be converted into a
Eurodollar Loan when any Default or Event of Default has occurred and is
continuing. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each Revolving Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice in a Notice of Conversion/Continuation to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided that no Eurodollar Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, and; provided
further that, if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

27



--------------------------------------------------------------------------------

2.9 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $1,000,000 or a whole multiple of $100,000 in excess
thereof and (b) no more than five (5) Eurodollar Tranches shall be outstanding
at any one time.

2.10 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) After the occurrence and during the continuance of (x) an Event of Default
under Section 8.1(a) or (f), or (y) any other Event of Default if requested by
the Required Lenders in their discretion, all outstanding Loans shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.10
plus two percent (2.00%).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.10(c) shall be payable from time to
time on demand.

2.11 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall, as soon as practicable, notify the Borrower and the relevant
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall, as soon as
practicable, notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower or any Lender, deliver to the
Borrower or the applicable Lender a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.11(a).

 

28



--------------------------------------------------------------------------------

(c) In no event shall the interest charged hereunder, with respect to the notes
(if any) or any other obligations of Loan Parties under any Loan Documents
exceed the maximum amount permitted under applicable law. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any note or other Loan Document (the “Stated
Rate”) would exceed the highest rate of interest permitted under any applicable
law to be charged (the “Maximum Lawful Rate”), then for so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
Stated Rate is less than the Maximum Lawful Rate, Borrower shall, to the extent
permitted by law, continue to pay interest at the Maximum Lawful Rate until such
time as the total interest received is equal to the total interest which would
have been received had the Stated Rate been (but for the operation of this
provision) the interest rate payable. Thereafter, the interest rate payable
shall be the Stated Rate unless and until the Stated Rate again would exceed the
Maximum Lawful Rate, in which event this provision shall again apply. In no
event shall the total interest received by any Lender exceed the amount which it
could lawfully have received, had the interest been calculated for the full term
hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence, any
Lender has received interest hereunder in excess of the Maximum Lawful Rate,
such excess amount shall be applied to the reduction of the principal balance of
such Lender’s Loan or to other amounts (other than interest) payable hereunder,
and if no such principal or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower. In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

2.12 Inability to Determine Interest Rate. If, prior to the first day of any
Interest Period, (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (x) any Eurodollar
Loans under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

 

29



--------------------------------------------------------------------------------

2.13 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of the Commitment Fee and any reduction of the
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 10:00 A.M., Pacific
time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the Revolving Loan Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. If such Lender’s share
of such borrowing is not made available to the Administrative Agent by such
Lender within three (3) Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their

 

30



--------------------------------------------------------------------------------

respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of Administrative Agent or any Lender
against the Borrower.

(f) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting interest and fees from time to time
due and payable to itself, any Revolving Lender or the Issuing Lender, and apply
the proceeds of any such Revolving Loan to those Obligations; provided that,
after giving effect to any such Revolving Loan, the aggregate outstanding
Revolving Loans will not exceed the Total Revolving Commitments; provided that,
to the extent that the Administrative Agent chooses to exercise this right on
behalf of itself or SVB in any capacity, the Administrative Agent shall also
exercise this right on behalf of each other Lender.

2.14 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date on which a
Lender becomes a party to this Agreement shall:

(i) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(ii) impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable; provided, however, that no
such additional amounts shall be payable to such Lender for taxes pursuant to
this Section 2.14 to the extent that (x) such Lender received additional amounts
with respect to such taxes pursuant to Section 2.15 or (y) such amounts
constitute Excluded Taxes. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

31



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of, or any change in,
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.14 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.14, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.14 for
any amounts incurred more than six (6) months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 2.14 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

(d) For purposes of this Agreement, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement.

2.15 Taxes.

(a) Except as otherwise provided in this Section 2.15, all payments made by the
Borrower under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (collectively, but excluding Excluded Taxes, the
“Non-Excluded Taxes”). If any such Non-Excluded Taxes or Other Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided that the Borrower shall not be
required to increase any such amounts payable to any Lender with respect to any
Excluded Taxes.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

32



--------------------------------------------------------------------------------

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
pursuant to this Section 2.15, as promptly as practicable thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof.

(d) The Borrower shall reimburse and indemnify, within thirty (30) days after
receipt of demand therefor, each Lender, the Issuing Lender, and the
Administrative Agent for all Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.15) paid by such Lender or the Administrative Agent
and any liabilities arising therefrom or with respect thereto, including any
amendment, supplement, or modification of, or any waiver or consent under or in
respect of, this Agreement, the other Loan Documents, or any such other
documents. A certificate of the Lender or the Administrative Agent claiming any
compensation under this Section 2.15, setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
If the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.

(e) (i) Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this Section 2.15(e) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a Participant, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a Participant, the
relevant Lender) with two completed originals of Form W-9 (certifying that such
U.S. Lender Party is entitled to an exemption from U.S. backup withholding tax)
or any successor form.

(ii) Each Non-U.S. Lender Party that, at any of the following times, is entitled
to an exemption from United States withholding tax or, after a change in any
Requirement of Law, is subject to such withholding tax at a reduced rate under
an applicable tax treaty, shall (w) on or prior to the date such Non-U.S. Lender
Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date
on which any such form or certification expires or becomes obsolete, (y) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this Section 2.15(e)(ii)
and (z) from time to time if requested by the Borrower or the Administrative
Agent (or, in the case of a Participant, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a Participant, the
relevant Lender) with two completed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax

 

33



--------------------------------------------------------------------------------

under the portfolio interest exemption) or any successor form and a certificate
in form and substance reasonably acceptable to the Borrower and Administrative
Agent that such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (C) any
other applicable document prescribed by the IRS certifying as to the entitlement
of such Non-U.S. Lender Party to such exemption from United States withholding
tax or reduced rate with respect to all payments to be made to such Non-U.S.
Lender Party under the Loan Documents. Unless the Borrower and the
Administrative Agent have received forms or other documents described above
indicating that payments under any Loan Document to or for a Non-U.S. Lender
Party are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Loan Parties and the
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.

(iii) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to the Administrative Agent and Borrower any
documentation under any Requirement of Law sufficient for the Administrative
Agent or Borrower to comply with their obligations under FATCA and to determine
that such Non-U.S. Lender has complied with such applicable reporting
requirements.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.15 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(g) The agreements in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.16 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans

 

34



--------------------------------------------------------------------------------

after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.17 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage; provided
further that nothing in this Section 2.17 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Sections
2.14 or 2.15(a).

2.18 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

2.19 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

35



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.7), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Lender, to be held as cash collateral for future funding obligations of such
Defaulting Lender of any participation in any Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Lenders, or the Issuing Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Lender, or Issuing Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Event of Default
has occurred and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or L/C Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share and (B) such Loans or L/C Advances
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Advances owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or L/C Advances owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.19(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. A Defaulting Lender (A) shall not be entitled to receive any
fee pursuant to Section 2.5 for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender) and (B) shall be limited in its right to receive letter of credit fees
as provided in Section 3.3.

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 the pro rata
share of each non-Defaulting Lender of any such Letter of Credit shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided, that, (A) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred

 

36



--------------------------------------------------------------------------------

and is continuing; and (B) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit shall
not exceed the positive difference, if any, of (1) the Revolving Commitment of
that non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender plus the aggregate amount of that Lender’s
Revolving Percentage of then outstanding Letters of Credit.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit be held on a pro rata basis by the Lenders
in accordance with their Revolving Percentages (without giving effect to
Section 2.19(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

2.20 Replacement of Lenders (i) If any Lender requests compensation under
Section 2.14, (ii) if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (iii) if any Lender is a Defaulting Lender, or (iv) if a Lender
refuses to consent to an amendment, modification or waiver of this Agreement
that, pursuant to Section 10.1 requires consent of 100% of the Lenders or 100%
of the Lenders with Obligations affected thereby (and the Required Lenders have
consented thereto or, as applicable, 66 2/3% of affected Lenders), then Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender (the “Replaced Lender”) to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.6), all of its interests, rights and obligations under
this Agreement to a willing assignee selected by Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (a) Borrower shall have received the prior written
consent of the Administrative Agent (except where the Administrative Agent is
the Replaced Lender) and the Issuing Bank, which consents, so long as no Default
has occurred and is continuing, shall not unreasonably be withheld; provided,
however, that for purposes of clauses (iii) and (iv) with respect to a
Defaulting Lender, such consent will not be unreasonably withheld, regardless of
the occurrence and continuance of a Default, (b) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in any Bank Services and Specified Swap Agreements, and accrued
interest thereon, fees, and all other amounts from the assignee (to the extent
of such outstanding principal and accrued interest) or Borrower (in the case of
all other amounts), (c) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.15, such assignment will result in a material reduction in
such

 

37



--------------------------------------------------------------------------------

compensation or payments, and (d) in the case of any such assignment resulting
from a Lender refusing to consent to an amendment, modification or waiver of
this Agreement, then such assignee shall consent, at the time of such
assignment, to each matter in respect of which such Lender did not consent. For
the avoidance of doubt, if a Lender refused to consent to an amendment,
modification or waiver that required the consent of 100% of Lenders (and the
Required Lenders having consented thereto) with Obligations directly affected
thereby (which amendment, modification or waiver did not accordingly require the
consent of 100% of all Lenders), the Loans and Commitments of such Lender that
are subject to the assignments required by this Section shall include only those
Loans and Commitments that constitute the Obligations directly affected by the
amendment, modification or waiver to which such Lender refused to provide its
consent. A Lender shall not be required to make any such assignment and
delegation if prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrower to require such assignment and
delegation cease to apply. In connection with the foregoing, the Administrative
Agent shall have the authority to execute the Assignment and Assumption on
behalf of any Lender making an assignment hereunder.

SECTION 3

LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, the L/C Exposure would exceed either the Total
L/C Commitment or the Available Revolving Commitment at such time. Each Letter
of Credit shall (i) be denominated in Dollars, or in the discretion of the
Issuing Lender, a Foreign Currency; provided that (A) the Dollar Equivalent of
each Letter of Credit denominated in Foreign Currency (each, a “Foreign Currency
L/C”) shall be reported by the Issuing Bank to the Administrative Agent (unless
the Administrative Agent is the Issuing Lender) promptly upon the issuance of
such Foreign Currency L/C and monthly within seven (7) Business Days prior to
the end of each month (including the month of issuance) or more frequently upon
the request of the Administrative Agent and (B) the Dollar Equivalent of the
aggregate face amount of all Foreign Currency L/Cs shall not exceed $20,000,000
at any time; and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five (5) Business
Days prior to the Letter of Credit Maturity Date; except that (A) any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above) subject to the Borrower’s satisfaction of the conditions set
forth in Section 5.2 at the time of any such renewal and (B) a Letter of Credit
may expire on a date that is up to 365 days after the Letter of Credit Maturity
Date (each such Letter of Credit, a “Holdover Letter of Credit”) if, on or
before the date that is five (5) Business Days prior to the Letter of Credit
Maturity Date, the Borrower provides to the Issuing Lender cash collateral in an
amount equal to 105% of the Dollar Equivalent of the face amount of such Letter
of Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by the Issuing Lender in its sole discretion), to secure
all of

 

38



--------------------------------------------------------------------------------

the Obligations relating to such Letter of Credit; provided that the Dollar
Equivalent of the aggregate face amount of all Holdover Letters of Credit shall
not exceed $50,000,000 at any time; and provided, further, that following the
Letter of Credit Maturity Date, the Issuing Bank may recalculate the Dollar
Equivalent of the face amount of any Foreign Currency L/C at any time and, to
the extent that the cash collateral previously provided by the Borrower is equal
to less than 105% of the Dollar Equivalent of the face amount of such Foreign
Currency L/C plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by the Issuing Lender in its sole
discretion), the Borrower shall immediately provide sufficient additional cash
collateral to the Issuing Bank to make up for this shortfall. In addition, if
the Borrower so requests in any applicable Letter of Credit Application, the L/C
Issuer may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the date that is five (5) Business Days prior to the Letter
of Credit Maturity Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 3.1(b) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law,
including, without limitation, any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing the Letter of Credit, or any law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Lender in good faith
deems material to it;

 

39



--------------------------------------------------------------------------------

(ii) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally;

(iii) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, the Letter of Credit is in an initial Dollar Equivalent stated amount
less than $100,000, in the case of a commercial Letter of Credit, or $500,000,
in the case of a standby Letter of Credit;

(iv) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Lender’s actual or potential fronting
exposure with respect to the Defaulting Lender arising from either the Letter of
Credit then proposed to be issued or that Letter of Credit and all other
Obligations under Letters of Credit as to which the Issuing Lender has actual or
potential fronting exposure, as it may elect in its sole discretion;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount thereof after any drawing thereunder; or

(vi) subject to Section 3.1(a), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance
thereof.

(c) Unless otherwise expressly agreed by the L/C Issuer and the Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of UCP 600 at the time of issuance shall
apply to each commercial Letter of Credit.

(d) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
Dollar Equivalent of the stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to the satisfaction of the conditions
set forth in Section 5.2, promptly issue the Letter of Credit requested thereby
(but in no event shall the Issuing Lender be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates,

 

40



--------------------------------------------------------------------------------

documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower. The Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
the L/C Lenders, with respect to each outstanding Letter of Credit issued for
the account of (or at the request of) the Borrower letter of credit fees in
Dollars at the Applicable Margin applicable to Eurodollar Loans on the Dollar
Equivalent of the drawable amount of such Letter of Credit, payable quarterly in
arrears on the last Business Day of March, June, September and December of each
year and on the Letter of Credit Maturity Date (each, an “L/C Fee Payment Date”)
after the issuance date of such Letter of Credit, as well as the Issuing
Lender’s standard and reasonable fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit issued for the account of (or at
the request of) the Borrower or processing of drawings thereunder (the “Issuing
Lender Fees”). Notwithstanding the foregoing, with respect to Existing Letters
of Credit, Issuing Lender Fees shall not be charged for the remaining term of
such Existing Letters of Credit; provided that upon renewal of an Existing
Letter of Credit, such Existing Letter of Credit shall accrue Issuing Lender
Fees as set forth above. All Issuing Lender Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the Dollar Equivalent of the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Lender agrees with the Issuing Lender that, if a draft is
paid under any Letter of Credit for which the Issuing Lender is not reimbursed
in full by the Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of the
Dollar Equivalent of the amount of such draft, or any part thereof, that is not
so reimbursed. Each L/C Lender’s obligation to pay such amount shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such L/C
Lender may have against the Issuing Lender, the Borrower or any other Person for
any reason whatsoever, (ii) the occurrence of a Default or an Event of Default
or the failure to satisfy any of the other conditions

 

41



--------------------------------------------------------------------------------

specified in Section 5, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Loan Party or any other L/C Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

3.5 Reimbursement.

(a) If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Borrower shall pay or cause to be paid to the Issuing Lender an
amount equal to the Dollar Equivalent of the entire amount of such L/C
Disbursement not later than the immediately following Business Day. Each such
payment shall be made to the Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds.

(b) If the Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the Dollar Equivalent of the L/C
Disbursement and the Administrative Agent will promptly notify each L/C Lender
of such L/C Disbursement and its L/C Percentage thereof, and each L/C Lender
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Lender’s L/C Percentage of
the Dollar Equivalent of such L/C Disbursement; upon such payment pursuant to
this paragraph to reimburse the Issuing Lender for any L/C Disbursement, the
Borrower shall be required to reimburse the L/C Lenders for such payments in
Dollars (including interest accrued thereon from the date of such payment until
the date of such reimbursement at the rate applicable to Revolving Loans that
are ABR Loans plus (two percent (2.00%) per annum) on demand; provided that if
at the time of and after giving effect to such payment by the L/C Lenders, the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied, the Borrower may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a “Revolving Loan Conversion”), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrower shall be deemed to have accepted, a Revolving
Loan in the aggregate principal amount of such payment without further action on
the part of any party, and the Total L/C Commitments shall be permanently
reduced by such amount; any amount so paid pursuant to this paragraph shall, on
and after the payment date thereof, be deemed to be Revolving Loans for all
purposes hereunder; provided that the Issuing Lender, at its option, may
effectuate a Revolving Loan Conversion regardless of whether the conditions to
borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s obligations
hereunder shall not be affected by, among other things, the validity or
genuineness of documents or of any

 

42



--------------------------------------------------------------------------------

endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, Borrower
hereby agrees to pay and to protect, indemnify, and save the Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of the Issuing Lender or of any L/C Lender
to honor a demand for payment under any Letter of Credit thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent solely as a result of the gross negligence or willful misconduct
of the Issuing Lender or such L/C Lender (as finally determined by a court of
competent jurisdiction).

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Interim Interest. If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall reimburse
such L/C Disbursement in full within the time period specified in Section 3.5(a)
or the L/C Lenders shall reimburse such L/C Disbursement in full on such date as
provided in Section 3.5(b), in each case the unpaid amount thereof shall bear
interest for the account of the Issuing Lender, for each day from and including
the date of such

 

43



--------------------------------------------------------------------------------

L/C Disbursement to but excluding the date of payment by the Borrower, at the
rate per annum that would apply to such amount if such amount were a Revolving
Loan that is an ABR Loan; provided that the provisions of Section 2.10(c) shall
be applicable to any such amounts not paid when due.

3.10 Additional Issuing Lenders. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.

3.11 Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least thirty (30) days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower. Subject to the next
succeeding paragraph, upon the acceptance of any appointment as the Issuing
Lender hereunder by a Lender that shall agree to serve as successor Issuing
Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it. At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3. The acceptance of any appointment as
the Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the resignation of the Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender that:

 

44



--------------------------------------------------------------------------------

4.1 Financial Condition.

(a) The audited consolidated balance sheets of Borrower and its Subsidiaries as
of December 31, 2008, December 31, 2009, and December 31, 2010, and the related
consolidated statements of operations, changes in stockholders’ (deficit) equity
and comprehensive loss and cash flows each of the years then ended on such
dates, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, present fairly in all material respects the consolidated financial
condition of Borrower and its Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). Except as set forth
on Schedule 4.1, no Group Member has, as of the Effective Date, any material
(i) Guarantee Obligations, (ii) contingent liabilities and (iii) liabilities for
taxes, or any material long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from December 31, 2010 to and including the date hereof there
has been no Disposition by any Group Member of any material part of its business
or property.

4.2 No Change. Since December 31, 2011, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Except as set forth in Schedule 4.3, each
Group Member (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect and (d) is in material compliance with all Requirements of Law.

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents by or in respect of any Group Member, except (i)

 

45



--------------------------------------------------------------------------------

Governmental Approvals, consents, authorizations, filings and notices described
in Schedule 4.4, which Governmental Approvals, consents, authorizations, filings
and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 4.19 and (iii) Governmental Approvals
described in Schedule 4.5. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof by each Group Member will not
violate any Requirement of Law (except as set forth in Schedule 4.5) or any
material Contractual Obligation of any Group Member and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect. The absence of obtaining the Governmental Approvals described in
Schedule 4.5 and the violations of Requirements of Law referenced in Schedule
4.5 shall not have, or reasonably be expected to have, an adverse effect on any
rights of the Lenders, the Administrative Agent pursuant to the Loan Documents
or an adverse effect on the Group Members with regard to their continuing
operations or operations.

4.6 Litigation. Except as set forth in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred
(except as set forth in Schedule 4.7), nor shall any Default or Event of Default
result from the making of a Credit Extension.

4.8 Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such

 

46



--------------------------------------------------------------------------------

property is subject to any Lien except as permitted by Section 7.3. No Loan
Party owns any Investment except as permitted by Section 7.8. Section 8 of the
Collateral Information Certificate sets forth a complete and accurate list of
all real property owned by each Loan Party as of the date hereof, if any.
Section 9 of the Collateral Information Certificate sets forth a complete and
accurate list of all leases of real property under which any Loan Party is the
lessee as of the date hereof.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No claim has been asserted and is pending by any Person challenging
or questioning any Group Member’s use of any Intellectual Property or the
validity or effectiveness of any Group Member’s Intellectual Property, nor does
the Borrower know of any valid basis for any such claim, unless such claim could
not reasonably be expected to have a Material Adverse Effect. The use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of the Borrower, threatened to such effect.

4.10 Taxes. Except as set forth in Schedule 4.10, each Group Member has filed or
caused to be filed all Federal and state income tax returns and other material
tax returns that are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any taxes, the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member and tax
obligations which do not individually or in the aggregate exceed $500,000); no
tax Lien has been filed, and, to the knowledge of the Borrower, no claim is
being asserted, with respect to any such tax already due and payable and not
being contested in good faith.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

47



--------------------------------------------------------------------------------

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Except as set forth
in Schedule 4.4 and Schedule 4.5, no Loan Party is subject to regulation under
any Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness. No Loan Party is subject to or is not exempt from
regulation as a “holding company” under the Public Utility Holding Company Act
of 2005 or as a “public utility” under the Federal Power Act or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Effective Date, (a) Schedule
4.15 sets forth the name and jurisdiction of organization of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party, and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any
Subsidiary, except as created by the Loan Documents.

 

48



--------------------------------------------------------------------------------

4.16 Use of Proceeds. The proceeds of the Revolving Loans, and the Letters of
Credit, shall be used for general corporate and working capital purposes.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

49



--------------------------------------------------------------------------------

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. (a) No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

(b) There is no fact known to any Loan Party that could reasonably be expected
to have a Material Adverse Effect that has not been expressly disclosed herein,
or in the other Loan Documents or otherwise disclosed to the Administrative
Agent and the Lenders.

4.19 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock (as defined in the Guarantee
and Collateral Agreement) that are securities represented by stock certificates
or otherwise constituting certificated securities within the meaning of
Section 8-102(a)(4) of the New York UCC or the corresponding code or statute of
any other applicable jurisdiction (“Certificated Securities”), when certificates
representing such Pledged Stock are (or were) delivered to the Administrative
Agent, and in the case of the other Collateral constituting personal property
described in the Guarantee and Collateral Agreement, when UCC-1 financing
statements in appropriate form are (or were) filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have (or, as of the date of such delivery or filing, has had) a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens expressly
permitted to have priority by Section 7.3). As of the Effective Date, none of
the Borrower or any Subsidiary Guarantor that is a limited liability company or
partnership has any Capital Stock that is a Certificated Security.

(b) Each of the Mortgages delivered after the Effective Date will be, upon
execution, effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions

 

50



--------------------------------------------------------------------------------

in which the Mortgaged Properties are located, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person.

4.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith and the
other Loan Documents will be and will continue to be, Solvent.

4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968.

4.22 Designated Senior Indebtedness . The Loan Documents and all of the
Obligations shall be deemed “Designated Senior Indebtedness” or a similar
concept thereof for purposes of any Indebtedness of the Loan Parties.

4.23 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of violation or cancellation thereof, and there exists no default under any
requirement of such insurance. Each Loan Party maintains insurance with
financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business

4.24 No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
casualty event or condemnation proceeding affecting all or any portion of the
Collateral.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Effectiveness. The effectiveness of this Agreement on the
Effective Date is subject to the following conditions precedent:

 

51



--------------------------------------------------------------------------------

(a) Loan Documents. (i) Each Lender shall have received (A) this Agreement
executed and delivered by the Administrative Agent, the Borrower and each Lender
listed on Schedule 1.1A, (B) the Guarantee and Collateral Agreement, executed
and delivered by the Borrower and each Subsidiary Guarantor, and (C) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party, and (D) its Note to the extent requested pursuant to
Section 2.18, and (ii) the Administrative Agent shall have received each other
Loan Document, executed and delivered by the parties thereto.

(b) [Reserved].

(c) Approvals. Except for the Governmental Approvals described in Schedule 4.5,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person required in connection with the execution and performance of the
Loan Documents, the continuing operations of the Group Members, and the other
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that could
reasonably be expected to restrain, prevent or otherwise impose burdensome
conditions on the financing contemplated hereby. The absence of obtaining the
Governmental Approvals described in Schedule 4.5 shall not have an adverse
effect on any rights of the Lenders, or the Administrative Agent pursuant to the
Loan Documents or an adverse effect on the Group Members with regard to their
continuing operations or operations.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in all appropriate jurisdictions (including the jurisdiction
of formation or organization of each Group Member), and such search shall reveal
no liens on any of the assets of the Loan Parties except for liens permitted by
Section 7.3 or discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Administrative Agent.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date.

(f) Secretary’s Certificate; Certified Certificate of Organization; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation or other similar organizational document of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, the bylaws or other similar organizational
document of each Loan Party and the relevant board resolutions or written
consents of each Loan Party authorizing the transactions contemplated hereunder,
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.

(g) Legal Opinions. The Administrative Agent and each Lender shall have received
the executed legal opinions of Goodwin Procter LLP, counsel to Borrower and its
Subsidiaries, in a form reasonably satisfactory to the Administrative Agent.
Such legal opinions shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.

 

52



--------------------------------------------------------------------------------

(h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the original certificates representing the shares of Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate executed and dated in blank by a duly authorized
officer of the pledgor thereof, and (ii) each original promissory note (if any)
pledged to the Administrative Agent pursuant to the Security Documents, endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

(i) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a perfected Lien on the Collateral described therein, prior
and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer or treasurer of the
Borrower, substantially in the form of Exhibit D, certifying that each Loan
Party is, and after giving effect to the incurrence of all Indebtedness and
Obligations being incurred in connection herewith and the other Loan Documents
will be, and will continue to be, Solvent.

(k) Patriot Act. The Administrative Agent shall have received, prior to the
Effective Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.

(l) Insurance. The Administrative Agent shall have received insurance
certificates (and underlying endorsements) satisfying the requirements of
Section 5.2 of the Guarantee and Collateral Agreement and Section 6.5 hereunder.

(m) No Material Adverse Effect. There shall not have occurred since December 31,
2011 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(n) No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that has had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(o) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all respects except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all respects as of such earlier
date.

 

53



--------------------------------------------------------------------------------

(p) No Default. No Default or Event of Default shall have occurred and be
continuing.

(q) Cancellation/Assignment of Obligations to TD Bank, NA. The Revolving Loan
Note in the original principal amount of $35,000,000 payable by the Borrower to
TD Bank, N.A. pursuant to the Existing Credit Agreement shall have been
cancelled and returned to Borrower and all participations in the Existing
Letters of Credit held by TD Bank, N.A. pursuant to the Existing Credit
Agreement shall have been terminated and re-assigned to SVB as Issuing Lender.
The Administrative Agent, the Borrower and TD Bank, N.A. shall have executed and
delivered the TD Termination Agreement.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date including, but
not limited to, any Loan to be advanced and such Lender’s participation in any
Letter of Credit to be issued hereunder (including its initial extension of
credit) is subject to the satisfaction of the following conditions precedent on
the date of such extension of credit including, but not limited to, the date of
the advance of any such Loan and the date of the issuance of any such Letter of
Credit:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date and except that for purposes of this Section 5.2, the representations and
warranties contained in Section 4.1 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.1;

(b) No Default. No Default or Event of Default shall have occurred as of or on
such date or after giving effect to the extensions of credit requested to be
made on such date; and

(c) No Material Adverse Effect. There shall not have occurred any event or
condition that has had or could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit and each
Revolving Loan Conversion that the conditions contained in this Section 5.2 have
been satisfied.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under

 

54



--------------------------------------------------------------------------------

any Loan Document (other than inchoate indemnity obligations) shall have been
paid in full and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full, the Borrower shall,
as to itself and each Borrower’s Subsidiaries, and shall cause each of its
Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, for distribution
to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of operations, changes in
stockholders’ (deficit) equity and comprehensive loss and cash flows each of the
years then ended on such dates, setting forth in each case in comparative form
the figures for the previous year, reported on by and accompanied by an
unqualified report from Ernst & Young LLP or other independent certified public
accountant reasonably acceptable to the Administrative Agent; and

(b) as soon as available, but in any event not later than forty five (45) days
after the end of each fiscal quarter of the Borrower, the unaudited consolidated
and consolidating balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. Documents required to be delivered
pursuant to the terms of the foregoing clauses (a) and (b) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet at Borrower’s website address.

6.2 Certificates; Other Information. Furnish to the Administrative Agent, for
distribution to each Lender (or, in the case of clause (g), to the relevant
Lender):

(a) (i) within forty five (45) days after the end of each month and concurrently
with the delivery of the financial statements referred to in Section 6.1(a),
(A) a certificate of a Responsible Officer stating that, to the best of each
such Responsible Officer’s knowledge, each Loan Party during such period has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and that such

 

55



--------------------------------------------------------------------------------

Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (B) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party and a list of any Intellectual
Property acquired by any Loan Party since the date of the most recent report
delivered pursuant to this clause (B) (or, in the case of the first such report
so delivered, since the Effective Date) and (C) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the month (it being understood and agreed that such
Compliance Certificate shall not be required to contain information and
calculations with respect to those financial covenants that are not required to
be tested on the last day of such month); provided that a ten (10) day grace
period shall apply to the delivery requirement relating to the monthly
Compliance Certificate set forth in this clause (C);

(b) as soon as available, and in any event no later than sixty (60) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year approved by the board of directors of the Borrower
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of each fiscal quarter of such fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

(c) within five (5) days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five (5) days after
the same are filed, copies of all financial statements and reports that the
Borrower may make to, or file with, the SEC; Documents required to be delivered
pursuant to the terms of this clause (d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address;

(d) upon request by the Administrative Agent, within five (5) days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a material effect on any of the Governmental
Approvals or otherwise on the operations of the Group Members;

(e) upon request by the Administrative Agent no more frequently than monthly,
(i) an aged listing of accounts receivable (by invoice date), (ii) an aged
listing of accounts payable (by invoice date), and (iii) statements detailing
the balances of cash and Cash Equivalents of Borrower and its Subsidiaries; and

 

56



--------------------------------------------------------------------------------

(f) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) comply with all Governmental
Approvals, and any term, condition, rule, filing or fee obligation, or other
requirement related thereto, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance policies on all its property (and also with respect to its
foreign receivables) in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business which insurance policies
shall identify the Administrative Agent, for the benefit of the Secured Parties,
as loss payee or additional insured, as the case may be, and shall provide the
Administrative Agent with at least thirty (30) days prior notice of termination.

6.6 Books and Records. Keep proper books of records and account in which full,
true and correct entries in conformity with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

 

57



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $500,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) the following events, as soon as possible and in any event within thirty
(30) days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws.

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Accounts; Collections.

Maintain the Borrower’s and its Domestic Subsidiaries’ primary depository and
operating accounts and securities accounts with SVB or one or more of SVB’s
Affiliates, which accounts shall represent at least 75% of the dollar value of
the Borrower’s and such Domestic Subsidiaries’ accounts at all financial
institutions; provided, however, cash collateral provided by the Borrower to
secure any letter of credit issued by an institution other than the Issuing Bank
shall not be included when calculating the dollar value of the Borrower’s and
its Domestic Subsidiaries’ accounts at all financial institutions for purposes
of calculating the foregoing

 

58



--------------------------------------------------------------------------------

requirement, provided that such cash collateral provided to an institution other
than the Issuing Bank is deposited with SVB or one or more of SVB’s Affiliates
immediately upon the release of such cash collateral upon the reduction or
termination of the letter of credit secured by such cash collateral. All of the
Loan Parties’ depository, operating and securities accounts shall be and remain
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent (each, a “Control Agreement”) duly
executed on behalf of the applicable financial institution. Notwithstanding the
foregoing, the Borrower may maintain (i) two accounts at JPMorgan Chase Bank,
N.A., that are not subject to a Control Agreement provided that the aggregate
amount on deposit in such accounts does exceed $1,000,000 at any time,
(ii) account # 8247942548 maintained by the Borrower at TD Bank, N.A., securing
the TD Letters of Credit provided that the amount on deposit in such account
shall not exceed $15,000,000 and provided further that upon the termination or
non-renewal of the TD Letters of Credit the Borrower shall close such account
and all amounts on deposit therein shall be promptly deposited by the Loan
Parties in an account subject to a Control Agreement in favor of the
Administrative Agent and (iii) accounts containing cash collateral of the Loan
Parties that is pledged by the Loan Parties to secure letters of credit for the
benefit of the Borrower issued by an institution other than the Issuing Bank,
provided that the terms of any such letter of credit, the institution issuing
such letter of credit, and the amount and the terms relating to the cash
collateral securing such letter of credit are approved in writing by the
Administrative Agent and provided further that upon the termination or
non-renewal of any such letter of credit the Borrower shall close such account
and all such cash collateral shall automatically constitute “Collateral”
hereunder and shall be promptly deposited by the Loan Parties in an account
subject to a Control Agreement in favor of the Administrative Agent.

(a) Deposit on a daily basis directly into an account with a Lender or one or
more of the Lenders’ Affiliates (which account, if maintained with an Affiliate
of a Lender, shall be subject to a Control Agreement) (or cause the ACH or wire
transfer of) all of the Borrower’s cash receipts and collections, including,
without limitation, (i) all collections from Account Debtors of the Borrower,
(ii) all of the Borrower’s available cash receipts from the sale of Inventory
and other assets, and (iii) all cash payments received from any Person or from
any source or on account of any sale or other transaction or event.

(b) No Group Member or Immaterial Subsidiary shall maintain any depository
account, operating account, securities account or other bank or investment
account outside of the United States; provided, that the Excluded Foreign
Subsidiaries may maintain depository accounts, operating accounts, securities
accounts or other bank or investment accounts outside the United States provided
that the aggregate value of all assets in all such accounts shall at no time
exceed $10,000,000.

6.10 Audits. At reasonable times and as often as may be reasonably desired, on
one (1) Business Days’ notice (provided that no notice is required if an Event
of Default has occurred and is continuing), the Administrative Agent, any
Lender, or any of their agents, shall have the right to inspect the Collateral
and the right to audit, copy, and make abstracts from any and all of any Group
Member’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all

 

59



--------------------------------------------------------------------------------

computer programs or storage or any equipment containing such information, to
visit and inspect any of the Group Member’s properties, and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants. The foregoing inspections and audits
shall be at Borrower’s expense, and the charge therefor shall be $850 per person
per day (or such higher amount as shall represent the Administrative Agent’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses; provided, prior to the occurrence and continuance of an Event of
Default, that such expenses shall not exceed $15,000 in any year, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
shall be not obligated to reimburse the Administrative Agent or such Lender for
more than one (1) audit per year.

6.11 Additional Collateral, etc.

(a) With respect to any property (to the extent included in the definition of
Collateral) acquired after the Original Closing Date by any Loan Party (other
than (x) any property described in paragraph (b), (c) or (d) below, and (y) any
property subject to a Lien expressly permitted by Section 7.3(g)) as to which
the Administrative Agent, for the benefit of the Secured Parties, does not have
a perfected Lien, promptly (and in any event within three (3) Business Days)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to evidence that they are a Guarantor and to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority (except as expressly permitted by
Section 7.3) security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Original Closing Date by any Loan Party (other than any such real property
subject to a Lien expressly permitted by Section 7.3(g)), promptly (i) execute
and deliver a first priority Mortgage, in favor of the Administrative Agent, for
the benefit of the Secured Parties, covering such real property, (ii) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary or an Immaterial Subsidiary) created or acquired after the Original
Closing Date by

 

60



--------------------------------------------------------------------------------

any Group Member (which, for the purposes of this Section 6.11(c), shall include
any existing Subsidiary that ceases to be an Excluded Foreign Subsidiary or
Immaterial Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary (other than an
Excluded Foreign Subsidiary or an Immaterial Subsidiary) that is owned by any
Loan Party, (ii) deliver to the Administrative Agent such documents and
instruments as may be required to grant, perfect, protect and ensure the
priority of such security interest, including but not limited to, the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, (iii) cause such new Subsidiary (other than an Excluded
Foreign Subsidiary or an Immaterial Subsidiary) (x) to become a Borrower or a
Subsidiary Guarantor party to this Agreement and/or the Guarantee and Collateral
Agreement, (y) to take such actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement, with respect to such new Subsidiary (other than an
Excluded Foreign Subsidiary or an Immaterial Subsidiary), including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (z) to deliver to the Administrative
Agent a certificate of such Subsidiary (other than an Excluded Foreign
Subsidiary or an Immaterial Subsidiary), in a form reasonably satisfactory to
the Administrative Agent, with appropriate insertions and attachments, (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, and (v) in the case of a new Borrower hereunder, deliver
an allonge executed by such new Borrower to each Lender amending its Note.

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Original Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Excluded Foreign Subsidiary that is owned by any such Group Member (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (iii) if reasonably requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(e) Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of each
leased property or bailee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located, which
agreement or letter shall contain a waiver or subordination

 

61



--------------------------------------------------------------------------------

of all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent. After the Original Closing Date,
no real property or warehouse space shall be leased by any Loan Party and no
Inventory shall be shipped to a processor or converter under arrangements
established after the Original Closing Date, without the prior written consent
of the Administrative Agent or unless and until a reasonably satisfactory
landlord agreement or bailee letter, as appropriate, shall first have been
obtained with respect to such location. Each Loan Party shall timely and fully
pay and perform its obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located.

6.12 Use of Proceeds. Use the proceeds of each Credit Extension only for the
purposes set forth in Section 4.16 and not prohibited under Section 4.11.

6.13 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereof for purposes of any Indebtedness of the Loan Parties.

6.14 Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

Borrower hereby agrees that, until all Commitments have been terminated and the
principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document (other than inchoate indemnity
obligations) shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, the Borrower shall not, as to itself, nor shall the Borrower permit any
of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Modified Quick Ratio. (i) For the months ending on April 30, 2012 and
May 31, 2012, permit the Quick Ratio to be tested as of the last day of each
such month, to be less than 1.00 to 1.00 or (ii) for the month ending on
August 31, 2012, permit the Quick Ratio to be tested as of the last day of such
month, to be less than 1.50 to 1.00, or (iii) for each month other than the
months ending on April 30, 2012, May 31, 2012, and August 31, 2012, permit the
Quick Ratio to be tested as of the last day of each such month, to be less than
2.00 to 1.00. Borrower shall have unrestricted cash of not less than $30,000,000
on deposit with SVB at all times during the period commencing on April 1, 2012
through and including June 29, 2012.

 

62



--------------------------------------------------------------------------------

(b) Minimum EBITDAR. Permit EBITDAR to be less than (i) $25,000,000 for the
twelve months ending on March 31, 2011 and June 30, 2011, (ii) $35,000,000 for
the twelve months ending on September 30, 2011 and December 31, 2011,
(iii) $25,000,000 for the twelve months ending on March 31, 2012,
(iv) $15,000,000 for the twelve months ending on June 30, 2012, (v) $1.00 for
the twelve months ending on September 30, 2012 and December 31, 2012, and
(vi) $10,000,000 for the twelve months ending on March 31, 2013 and on the last
day of each fiscal quarter thereafter.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) so long as an Intercompany Subordination Agreement is in full force and
effect, Indebtedness of (i) the Borrower or any Subsidiary Guarantor to any
other Loan Party or (ii) any Subsidiary (which is not a Subsidiary Guarantor) to
any other Subsidiary (which is not a Subsidiary Guarantor);

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower and its Subsidiaries of obligations of any Wholly Owned Subsidiary
Guarantor;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity thereof, increasing the principal amount thereof or
increasing the rate of interest thereon); provided that the TD Letters of Credit
may not remain outstanding after, or be renewed or extended to a date later
than, June 29, 2012;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $500,000 at any one time outstanding and any refinancings,
refundings, renewals or extensions thereof (without shortening the maturity
thereof, increasing the principal amount thereof or increasing the rate of
interest thereon);

(f) Surety Indebtedness;

(g) Indebtedness of the type described in clause (b) of the definition of
Indebtedness consisting of earn-out or other acquisition-related obligations
incurred in connection with acquisitions by the Borrower or any of its
Subsidiaries that are otherwise permitted by the terms of this Agreement;
provided, that, the total amount of such Indebtedness consisting of earn-out or
other acquisition-related obligations shall not exceed (i) $1,000,000 for any
single acquisition or (ii) $3,000,000 in the aggregate for all acquisitions
during the term of this Agreement; and

(h) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$500,000 at any one time outstanding.

 

63



--------------------------------------------------------------------------------

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d); provided that no such Lien is spread
to cover any additional property after the Effective Date and that the amount of
Indebtedness secured thereby is not increased; and provided, further that the
Liens securing the TD Letters of Credit shall be terminated on or before
June 29, 2012;

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(j) judgment Liens that do not constitute a Default or Event of Default under
Section 8.1(h) of this Agreement; and

 

64



--------------------------------------------------------------------------------

(k) Liens not otherwise permitted by this Section 7.3 securing obligations
permitted hereunder so long as neither (i) the aggregate outstanding principal
amount of the obligations secured thereby nor (ii) the aggregate fair market
value (determined as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Borrower and its Subsidiaries) $500,000 at any one
time.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
Person) or with or into any Wholly Owned Subsidiary Guarantor (provided that the
Wholly Owned Subsidiary Guarantor shall be the continuing or surviving Person);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete, worn out, or surplus property in the ordinary
course of business;

(b) the sale of Inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor so long as such Capital Stock is pledged
to the Administrative Agent for the benefit of the Secured Parties;

(e) subject in all respects to Section 8.1(k), the sale or issuance of the
Borrower’s Capital Stock;

(f) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;

 

65



--------------------------------------------------------------------------------

(g) the licensing of patents, trademarks, copyrights, and other intellectual
property rights on a non exclusive basis in the ordinary course of business; and

(h) the Disposition of other property having a fair market value not to exceed
$500,000 in the aggregate for any fiscal year of the Borrower.

7.6 Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, or declare or pay any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that:

(a) any Subsidiary may make Restricted Payments to its parent (provided such
parent is a Loan Party or, if such parent is not a Loan Party, such Restricted
Payment is promptly distributed to a Loan Party), to the Borrower, or to any
Wholly Owned Subsidiary Guarantor; and

(b) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may: (i) purchase common stock or common stock options
from present or former officers, directors or employees of any Group Member upon
the death, disability or termination of employment of such officer, director, or
employee; provided that the aggregate amount of payments under this clause
(i) shall not exceed $250,000 during any fiscal year of the Borrower; and
(ii) repurchase or redeem common stock of EnerNOC held by its public
stockholders, provided that both immediately before and after making such
repurchase or redemption pursuant to this clause (ii), the Borrower and its
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 7.1 and no Default or Event of Default shall have occurred and
be continuing and provided further that the aggregate amount of repurchases
under this clause (ii) shall not exceed $1,000,000 during any fiscal year of the
Borrower.

7.7 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

 

66



--------------------------------------------------------------------------------

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $250,000 at any one time
outstanding;

(e) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;

(f) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(g) Investments received in settlement of amounts due to the Borrower or any of
its Subsidiaries effected in the ordinary course of business or owing to the
Borrower or any of its Subsidiaries as a result of Insolvency proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of the Borrower or its Subsidiaries;

(h) Permitted Acquisitions; and

(i) (i) Investments of a Subsidiary that is not a Borrower hereunder in or to
other Subsidiaries or a Borrower, (ii) Investments of a Borrower in another
Borrower, and (iii) Investments by Borrower in Subsidiaries that are not
Borrowers hereunder for the ordinary and necessary current operating expenses of
such Subsidiaries so long as the aggregate amount of such Investments does not
exceed Five Million Dollars ($5,000,000.00) per fiscal year.

7.8 Modifications of Certain Preferred Stock and Debt Instrument. (a) Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Preferred Stock
(i) that would move to an earlier date the scheduled redemption date or increase
the amount of any scheduled redemption payment or increase the rate or move to
an earlier date any date for payment of dividends thereon or (ii) that would be
otherwise materially adverse to any Lender or any other Secured Party; or
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Indebtedness permitted by Section 7.2 (other than Indebtedness pursuant to any
Loan Document) that would shorten the maturity or increase the amount of any
payment of principal thereof or the rate of interest thereon or shorten any date
for payment of interest thereon or that would be otherwise materially adverse to
any Lender or any other Secured Party.

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

67



--------------------------------------------------------------------------------

7.10 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction.

7.11 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby) and (c) customary restrictions on the assignment of leases,
licenses and other agreements.

7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any Subsidiary of the Borrower, (b) make loans or advances to, or
other Investments in, the Borrower or any Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) customary
restrictions on the assignment of leases, licenses and other agreements, and
(iv) restrictions of the nature referred to in clause (c) above under agreements
governing purchase money liens or Capital Lease Obligations otherwise permitted
hereby which restrictions are only effective against the assets financed
thereby.

7.15 Lines of Business. In the case of the Borrower and its Subsidiaries, enter
into any business, either directly or through any Subsidiary, except for those
businesses in which the Borrower and its Subsidiaries are engaged on the date of
this Agreement or that are reasonably related thereto.

 

68



--------------------------------------------------------------------------------

7.16 Amendments to Organizational Agreements and Material Contracts. No Loan
Party shall (a) amend or permit any amendments to any Loan Party’s
organizational documents, if such amendment would be adverse to the
Administrative Agent or the Lenders or (b) amend or permit any amendments to, or
terminate or waive any provision of, any material Contractual Obligation if such
amendment, termination, or waiver would be adverse to Administrative Agent or
the Lenders.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within three (3) Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made (or if any representation or warranty is expressly stated to have been made
as of a specific date, inaccurate in any material respect as of such specific
date); or

(c) (1) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Sections 6.5(b), 6.7(a), 6.9, 6.10, 6.12, 6.13, or Section 7 of
this Agreement or (2) an “Event of Default” under and as defined in any Mortgage
shall have occurred or (3) any Loan Party shall default in the observance or
performance of any agreement contained in Sections 6.1 or 6.2 of this Agreement,
and such default shall continue unremedied for a period of three (3) days
thereafter, or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of thirty (30) days thereafter; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto, or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created, or (iii) default in the

 

69



--------------------------------------------------------------------------------

observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or, in
the case of any such Indebtedness constituting a Guarantee Obligation, to become
payable or (y) to cause, with the giving of notice if required, any Group Member
to purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clauses (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) or (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $500,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clauses (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan; (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity; (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA; (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the

 

70



--------------------------------------------------------------------------------

Insolvency or Reorganization of, a Multiemployer Plan; or (vi) any other event
or condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$500,000 or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) a Change of Control shall occur; or

(l) any of the Governmental Approvals shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (A) has, or could
reasonably be expected to have, a Material Adverse Effect, or (B) adversely
affects the legal qualifications of any Group Member to hold any of the
Governmental Approvals in any applicable jurisdiction and such revocation,
rescission, suspension, modification or nonrenewal could reasonably be expected
to affect the status of or legal qualifications of any Group Member to hold any
of the Governmental Approvals in any other jurisdiction;

then, during the continuance of any such event, (a) if such event is an Event of
Default specified in clauses (i) or (ii) of paragraph (f) above with respect to
the Borrower, the Commitments shall immediately terminate automatically and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall automatically immediately become
due and payable, and (b) if such event is any other Event of Default, either or
both of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately

 

71



--------------------------------------------------------------------------------

become due and payable. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon and all
amounts drawn thereunder have been reimbursed in full and all other obligations
of the Borrower hereunder and under the other Loan Documents shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

8.2 Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.1), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

(a) first, to pay any costs and expenses (including cost or expense
reimbursements) or indemnities then due to the Administrative Agent under the
Loan Documents, until paid in full;

(b) second, to pay any fees or premiums then due to the Administrative Agent
under the Loan Documents until paid in full;

(c) third, ratably, to pay any costs and expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full;

(d) fourth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full;

(e) fifth ratably, to pay interest accrued in respect of the Revolving Loans
until paid in full;

(f) sixth, ratably, (i) to pay the principal of all Revolving Loans until paid
in full, and (ii) to the Administrative Agent, to be held by the Administrative
Agent for the benefit of the Issuing Lender (and for the ratable benefit of each
of the Revolving Lenders that have an obligation to pay to the Administrative
Agent, for the account of the Issuing Lender, a share of each L/C Disbursement),
as cash collateral in an amount up to 105% of the L/C Exposure (to the extent
permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any L/C Disbursement as and when such disbursement occurs and,
if a Letter of Credit expires undrawn, the cash collateral held by the
Administrative Agent in respect of such Letter of Credit shall, to the extent
permitted by applicable law, be reapplied pursuant to this Section 8.2,
beginning with tier (a) hereof);

 

72



--------------------------------------------------------------------------------

(g) seventh, to pay any other Obligations (including being paid, ratably, to the
Lenders on account of all amounts then due and payable in respect of Bank
Services and Specified Swap Agreements, with any balance to be paid to the
Administrative Agent, to be held by the Administrative Agent, for the ratable
benefit of the Lenders, as cash collateral (which cash collateral may be
released by the Administrative Agent to the applicable Lender and applied by
such Lender to the payment or reimbursement of any amounts due and payable with
respect to Bank Services or Specified Swap Agreements owed to the applicable
Lender as and when such amounts first become due and payable and, if and at such
time as all such Obligations arising from Bank Services and Specified Swap
Agreements are paid or otherwise satisfied in full, the cash collateral held by
the Administrative Agent in respect of such Bank Services and Specified Swap
Agreements shall be reapplied pursuant to this Section 8.2, beginning with tier
(a) hereof); and

(h) eighth, to the Borrower or such other Person entitled thereto under
applicable law.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

73



--------------------------------------------------------------------------------

9.3 Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1) or (ii) in the absence of its own
gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or

 

74



--------------------------------------------------------------------------------

other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or such other number
or percentage of Lenders as shall be provided for herein or in the other Loan
Documents) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or such other number or
percentage of Lenders as shall be provided for herein or in the other Loan
Documents), and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action or refrain from taking such action with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall

 

75



--------------------------------------------------------------------------------

be deemed to constitute any representation or warranty by the Administrative
Agent to any Lender. Each Lender represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Group Members and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Group Member or any
Affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or Affiliates.

9.7 Indemnification. Each of the Lenders agrees to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower or
any other Loan Party and without limiting the obligation of the Borrower or any
other Loan Party to do so), according to its Aggregate Exposure Percentage in
effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, in accordance
with its Aggregate Exposure Percentage immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from the Administrative Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise

 

76



--------------------------------------------------------------------------------

expressly indicated or unless the context otherwise requires, include each such
Person serving as the Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.9 Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the State of New York, or an Affiliate of any such commercial
bank with an office in the State of New York. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that, if the retiring Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that, in the case of any collateral security
held by the Administrative Agent on behalf of the Secured Parties under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 10.5 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.

 

77



--------------------------------------------------------------------------------

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement, in each case without the written
consent of all Lenders; (D) (i) amend, modify or waive the requirements of
Section 2.13 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender, (ii) amend, modify or waive the pro
rata requirements of Section 2.13 in a manner that adversely affects the L/C
Lenders without the written consent of all L/C Lenders, or (iii) amend, modify,
or waive the provisions of Section 8.2 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of all Lenders;
(E) amend the definition of Obligations to delete any obligation from the
definition thereof without the written consent of all Lenders; (F) amend, modify
or waive any provision of Section 9 without the written consent of the
Administrative Agent; (G) [Reserved]; (H) amend, modify or waive any provision
of Section 3 without the written consent of each Issuing Lender; or (I) amend,
modify or waive any provision of Section 8.2 without the written consent of all
Lenders. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured during the period such waiver is
effective; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon.

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower, (i) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan

 

78



--------------------------------------------------------------------------------

Documents with the Revolving Extensions of Credit and the accrued interest and
fees in respect thereof and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

  Borrower:   

c/o EnerNOC, Inc.

101 Federal Street

Boston, Massachusetts 02110

Attention: Michael J. Berdik

Facsimile No.: (617) 224-9910

 

with a copy to:

 

Goodwin Procter LLP

53 State Street

Boston, Massachusetts 02109

Attention: Mark Smith, Esq.

Facsimile No.: (617) 523-1231

     Administrative Agent:   

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, Massachusetts 02466

Attention: Mr. Dave Rodriguez

Facsimile No.: (617) 969-5478

 

with a copy to:

 

Riemer & Braunstein, LLP

3 Center Plaza

Boston, MA 02108

Attention: Charles W. Stavros, Esq.

Facsimile No.: (617) 692-3441

  

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

79



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); provided that, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient; and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. Except with respect to taxes (which shall be
governed exclusively by Section 2.15), the Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative

 

80



--------------------------------------------------------------------------------

Agent shall deem appropriate, (b) to pay or reimburse each Lender, Issuing
Lender and the Administrative Agent for all its reasonable and documented costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and documented fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to each
Lender and of counsel to the Administrative Agent, and (c) to pay, indemnify,
and hold each Lender, Issuing Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to or arising out of or in connection with the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless or whether any such matter is initiated by a third party, the
Borrower, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (c), collectively, the “Indemnified Liabilities”);
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause their
respective Subsidiaries to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than ten (10) Business Days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Michael J. Berdik (Telecopy
No. 617-224-9910), at the address of the Borrower set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).

(b) (i) Subject to the conditions set forth below in Section 10.6(b)(ii), any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

81



--------------------------------------------------------------------------------

(A) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); and

(B) with respect to any proposed assignment of all or a portion of the L/C
Commitment, the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (provided that simultaneous assignments to or by two (2) or more
Approved Funds shall be aggregated for purposes of determining such amount),
unless each of the Borrower and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred;

(B) the parties to each assignment of all or a portion of any Revolving
Commitment shall (1) electronically execute and deliver to the Administrative
Agent an Assignment and Assumption via an electronic settlement system
acceptable to the Administrative Agent or (2) manually execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, payable by the assigning or assignee
Lender as they shall mutually agree; and

(C) the Eligible Assignee, if it shall not already be a Lender, shall deliver to
the Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to
Section 10.6(b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.19, 2.20 and 10.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.6(c).

 

82



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Revolving Lenders, and the
Revolving Commitments of, and principal amount of the Revolving Loans and
interest owing to, each Revolving Lender pursuant to the terms hereof from time
to time, and the names and addresses of the L/C Lenders, and the L/C Commitments
of, and principal amounts and interest owing to, each L/C Lender pursuant to the
terms hereof from time to time (the “Revolving Loan Register”). The entries in
the Revolving Loan Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Revolving Loan Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Revolving Loan Register shall be available for
inspection by the Borrower, the Issuing Lender, the Administrative Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding anything to the contrary contained in the Loan
Documents, the Loans are registered obligations, the right, title and interest
of the Lenders and their assignees in and to such Loans shall be transferable
only upon notation of such transfer in the Revolving Loan Register and no
assignment thereof shall be effective until recorded therein. This
Section 10.6(b)(iv) shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
administrative questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 10.6(b) and any written consent to such assignment required by
Section 10.6(b) (in each case, to the extent required), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Revolving Loan Register. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Revolving Loan
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. In no
case shall a Participant have the right to enforce any of the terms of any Loan
Document. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to

 

83



--------------------------------------------------------------------------------

any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 10.1 and (2) directly affects such Participant. Subject to
Section 10.6(c)(ii), the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender; provided
that such Participant shall be subject to Section 10.7(a) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.14 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s
express prior written consent as to the Participant’s entitlement to such
greater payment. No Participant shall be entitled to the benefits of
Section 2.15 unless such Participant complies with Section 2.15(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Eligible Assignee for such Lender as a party
hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 10.6(d) above.

(f) Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Effective Date or as of the effective date of the applicable
Assignment and Assumption that: (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Loans; and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course of its
business and without a view to distribution of such Commitments and Loans within
the meaning of the Securities Act or the Securities Exchange Act of 1934, or
other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments and Loans
or any interests therein shall at all times remain within its exclusive
control).

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to

 

84



--------------------------------------------------------------------------------

in Section 8.1(f), or otherwise), in a greater proportion than any such payment
to or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefitted Lender shall purchase
for cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

85



--------------------------------------------------------------------------------

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submit to the exclusive jurisdiction of the State and Federal courts in the
Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. Borrower expressly submits and consents in advance to such jurisdiction
in any action or suit commenced in any such court, and Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Borrower
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower at the addresses set forth in Section 10.2 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid;

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL; and

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or

 

86



--------------------------------------------------------------------------------

any of the other Loan Documents, and the relationship between the Administrative
Agent and Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in Section 10.14(b) below.

(b) At such time as the Loans and all Obligations shall have been paid in full,
the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

10.15 Confidentiality. The Administrative Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any Affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section 10.15, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document. Notwithstanding anything herein to the contrary, any party to
this Agreement (and any employee, representative, or other agent of any party to
this Agreement) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any

 

87



--------------------------------------------------------------------------------

kind (including opinions or other tax analyses) that are provided to it relating
to such tax treatment and tax structure. However, any such information relating
to the tax treatment or tax structure is required to be kept confidential to the
extent necessary to comply with any applicable federal or state securities laws.

10.16 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by applicable law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Lender or the
Administrative Agent to assert any claim or demand or to enforce or exercise any
right or remedy against any other Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement or any other Loan Document, or (iii) the failure to perfect
any security interest in, or the release of, any of the Collateral or other
security held by or on behalf of the Administrative Agent or any other Lender.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Lender to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

(c) To the fullest extent permitted by applicable law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Administrative Agent and the Lenders may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated. Each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

 

88



--------------------------------------------------------------------------------

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement and
the other Loan Documents. Subject to the foregoing, to the extent that any
Borrower shall, under this Agreement as a joint and several obligor, repay any
of the Obligations made to another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then the Borrower making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers. As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), or (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

10.17 Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

 

89



--------------------------------------------------------------------------------

10.18 Existing Credit Agreement Amended and Restated. Upon satisfaction of the
conditions precedent to the effectiveness of this Agreement, (a) this Agreement
shall amend and restate the Existing Credit Agreement in its entirety (except to
the extent that definitions from the Existing Credit Agreement are incorporated
herein by reference) and (b) the rights and obligations of the parties under the
Existing Credit Agreement shall be subsumed within, and be governed by, this
Agreement; provided, however, that the Borrower hereby agrees that (i) the
Existing Letters of Credit shall be Letters of Credit hereunder, and the L/C
Exposure under, and as defined in, the Existing Credit Agreement on the
Effective Date shall be L/C Exposure hereunder, and (ii) all Obligations of the
Borrower under, and as defined in, the Existing Credit Agreement shall remain
outstanding, shall constitute continuing Obligations secured by the Collateral,
and this Agreement shall not be deemed to evidence or result in a novation or
repayment and reborrowing of such obligations and other liabilities.

[Remainder of page intentionally left blank.]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER ENERNOC, INC. By:   /s/ Timothy Weller   Name: Timothy Weller   Title:
Chief Financial Officer & Treasurer

 

ENOC SECURITIES CORPORATION By:   /s/ Timothy Weller   Name: Timothy Weller  
Title: Treasurer

[Signature page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender, and as a Lender

By:   /s/ Philip T. Silvia III   Name: Philip T. Silvia III   Title: Vice
President

[Signature page to Amended and Restated Credit Agreement]